DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is no proper antecedent basis for the claimed term “satisfying”.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19, 20, 23-26 and 28-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19, 20, 23-26 and 28-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 and 26 recite for the current reading that “satisfying or not satisfying” the current threshold, but it is unclear what condition would constitute for the current reading that satisfy or not satisfy the current threshold. For purposes of examination, it is noted that such satisfying or not satisfying is interpreted as the current reading that meets or does not meet the current threshold value, respectively. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 20, 23-26, 28-30, 32 and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Payne et al (US 4,634,843) in view of Kinoshita et al (US 2011/0132900), Cull et al (US 2013/0271886), and Imura (US 2007/0145034). 
 Payne shows the electric circuit for an electric heater including a heating element (12, 14, 16, 18) connected to a power supply line/terminal (L1, L2) through a triac (82A-82D), a knob (26-32) for inputting or selecting an operation mode of the heating element, a controller (118) as a trip controller that is in communication with a relay/relay contact (80/78) as a latch that is connected between the heating element and the voltage line, a microprocessor (72) that is in operable communication with the knob and the controller wherein the microprocessor includes a memory by which a desired heating or operation mode is set for the heating element. Also, as Payne shows the supply line/terminals (L1 and L2), one of terminals would be a voltage/hot terminal and the other would be a neutral line to complete a circuit via an electric cord as known in the art. But, Payne does not shows a display, and a current sensor for measuring current delivered to the heating element wherein the microprocessor in communication with the current sensor compares an expected current with a selected operation which includes a selected current threshold based on the expected current associated with the operation mode wherein a current measurement from the current sensor disables the latch in response to the measured current that satisfy/meet or does not satisfy/meet the current threshold and alerts the user that the latch has been disabled.  
	Kinoshita discloses display means (100) that shows a selected operation mode such as cooking setting conditions wherein the display alerts or announces the conditions of the cooking condition including a heating power, which would current, that is lowered or disabled for the user to reset or restart a heating element via a switch when needed or desired. Also, see para [0252]-[0256]. Kinoshita further shows a current sensor (227) for measuring a current supplied to the heating element wherein a measured current from the current sensor is applied to a control circuit (200), and the control circuit determines if the current measurement is insufficient or in excess compared with a normal or expected current, which is collected  or stored in the control circuit,  which then controls whether to disable the heating element or not. Also, see para [0178] , [0212], and [0215].  
Cull also shows it is known in the art to provide a current sensor (130) including a Hall effect sensor, and a current transformer that measures current applied to an electrical load (124) via a trip mechanism (132) which can be a latch that is connected with a trip controller (122) wherein the current sensor is connected with a processor (128) to interrupt the current to the load if the current exceeds a predetermined threshold current, which would be based on an expected current to operate an expected operation, which would have been the measured current that is compared with the selected current to determine whether the measured current exceeds the selected threshold current or not. Also, see para [0020].
Imura shows it is known to provide a user input (20) for selecting a high, medium, or a low operating mode of a heating element wherein each of the operating mode is associated with a temperature that is selected with a set power which is based on an expected power associated with each of the operation modes to determine if the temperature is lower than the selected or expected temperature, and the controlling of the power is known to be associated with controlling of the electric current threshold, i.e., higher the current, higher the power would be. Also, see para [0018].  
In view of Kinoshita, Cull, and Imura, it would have been obvious to one of ordinary skill in the art to adapt Payne with the microprocessor with a current sensor that measures and compares whether the measured current satisfy/meet or does not satisfy/meet  the selected current threshold, which would have been based on an expected or predetermined normal operation or current/power associated with the selected mode including a high, a medium or a low operating mode, of the heating element so that the operation of the heating element can be further controlled to produce the desired heating output without overheating or under-heating of the heating element by disabling the latch as taught by Kull, and as Kinoshita discloses for the display that shows a selected operation mode, it would have obvious to present or prompt the user to reset or restart the heating element via a switch in response to the disabling of the latch. 
With respect to claims 23 and 25,Cull shows that the current sensor includes a Hall-effect sensor and a current transformer wherein the current sensor would measure the current difference between the voltage line and the neutral line as the current is supplied from an electrical distribution line/terminal (126) to the heating element and returned to the neutral line which is well known in the art that completes the heating circuit as known in the art. 
	With respect to claim 24, Kinoshita further shows a temperature sensor that provides a temperature which indicates whether the desired target temperature is achieved, and Payne shows that is known that the temperature sensor can be a thermocouple.       
With respect to claims 29 and 30, Cull shows that the current sensor includes a Hall-effect sensor and a current transformer wherein the current sensor would measure the current difference between the voltage line and the neutral line as the current is supplied from an electrical distribution line/terminal (126) to the heating element and returned to the neutral line which is well known in the art that completes the heating circuit as known in the art. 
	 With respect to claims 34-37, Payne shows a plurality of heating elements including a second heating element with a second user input/knob wherein the microprocessor is also connected with the second heating element. As Kinoshita and Tran show a heating element that is provided with a current sensor, it would have been obvious to provide the second heating of Payne with its current sensor that measures the current measurement which is compared with an expected current associated with the second heating element to predictably control the desired heating output without overheating or under-heating of the heating element. 
Claims 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Payne in view of Kinoshita, Cull, and Imura as applied to claims 19, 20, 23-26, 28-30, 32 and 34-37 above, and further in view of Dano et al (US 4,780,787) or Curtis (US 2015/0346264).
Payne in view of Kinoshita, Cull, and Imura shows the circuit claimed except for a watchdog monitor.
Dano shows it is known to provide a trip circuit with a watch-dog monitor (66) connected to the microprocessor (32) wherein the operations of a microprocessor are monitored and checked by the watch-dog monitor that monitors a period running signal of the microprocessor and to disable or break an electrical power when there is an absence of the signal.  
Curtis also shows a watch-dog apparatus (134) that is known to monitor a functionality of a microprocessor. Also, see para [0125].
In view of Dano or Curtis, it would have been obvious to one of ordinary skill in the art to adapt Payne, as modified by Kinoshita, Cull, and Imura, with a watch-dog monitor that monitors the operations of the microprocessor wherein a trip signal would be issued to prevent any malfunctioning of the electric circuit including the circuit for running the electrical grill.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19, 20, 23-26 and 28-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,524,312. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims of US Patent ‘312 recite the claimed circuit for an electric grill including a heating element connected to a voltage line through a triac and connected to a neutral line, a knob for selecting a high, medium, or low operating mode of the heating element, a trip controller connected with a latch, a current sensor including a Hall-effect sensor, a current transformer, a display, a microprocessor to access and receive an expected current which is compared to a current measurement of the heating element to cause the trip controller to disable the latch and to disable a flow of current in response to the measurement that is higher or lower than the expected current which includes a predetermined current threshold. 
While the claims are not identical, the more detailed scope of the patented claims is deemed to anticipate the broader scope of the pending claims and that the pending claims including the dependent claims are also deemed obvious variants to one of ordinary skill in the art. 
Response to Arguments
Applicant's arguments filed 11/11/21 have been fully considered but they are not persuasive. 
The applicant argues the applied art Payne, Kinoshita, Cull and Imura fails to show a display that presents a selected mode of a heating element, and a microprocessor to cause, in response to the disabling of a latch, the display to present an alert to indicate that the latch has been disabled. This argument is not deemed persuasive. It is noted that Kinoshita is applied for a display that is known to provide information regarding cooking setting conditions wherein Kinoshita discloses such conditions include electrical conditions including an energization time, an energization amount, a heating temperature, an energization pattern including continuous or intermittent energization (also, see para [0030]) wherein such conditions would include whether the power/current is disabled/energized or not, which would have been controlled by a trip mechanism including a latch as known in the art. 
Thus, the applicant’s arguments are not deemed persuasive as the applied art shows the recited elements as stated in the ground of rejection that would have predictably provided the display that presents a selected mode of a heating element, and a microprocessor to cause, in response to the disabling of a latch, the display to present an alert to indicate that the latch has been disabled so that the user can reset or restart the heating element via a switch in response to the disabling of the latch. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANG Y PAIK/Primary Examiner, Art Unit 3761